            Case 2:20-cv-00961-AC Document 10 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE MATTHEW HOUSER,                                No. 2:20-cv-0961 AC P
12                        Plaintiff,
13             v.                                         ORDER
14    JOSHUA IRMY, et al.,
15                        Defendants.
16

17            Plaintiff, a county inmate proceeding pro se, has filed a civil rights complaint pursuant to

18   42 U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the request for leave to proceed in forma pauperis is again incomplete –

20   specifically, the certificate portion of plaintiff’s affidavit has not been completed (it is filled out

21   by lacks an official signature), and plaintiff has not filed a certified copy of his inmate trust

22   account statement for the six-month period preceding the filing of his complaint. See 28 U.S.C. §

23   1915(a)(2). Plaintiff will again be provided the opportunity to submit a fully completed in forma

24   pauperis affidavit together with a certified copy of his prison trust account. This is the court’s

25   third order on this matter.

26            In accordance with the above, IT IS HEREBY ORDERED that:

27            1. Plaintiff’s motion for in forma pauperis, ECF No. 9, is denied without prejudice.

28   ////
                                                          1
        Case 2:20-cv-00961-AC Document 10 Filed 06/10/20 Page 2 of 2

 1          2. Plaintiff shall, within thirty (30) days after the filing date of this order, submit:
 2   (1) a fully completed affidavit in support of his request to proceed in forma pauperis, including
 3   the certificate portion which must bear an official signature; and (2) a certified copy of plaintiff’s
 4   inmate trust account statement for the six-month period preceding the filing of his complaint.
 5          3. Plaintiff’s failure to timely comply with this order will result in a recommendation that
 6   this action be dismissed without prejudice.
 7          4. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 8   Forma Pauperis By a Prisoner.
 9   DATED: June 9, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
